Landon, J.
—The only question presented by the appellant upon this appeal is with respect to the ruling of the trial judge in sustaining an objection taken under § 829, Code Civ. Pro., by the plaintiff to the question addressed to the defendant Gerlach upon his direct examination: “ How did it happen that the note was made payable to your order ? ” Defendant Gerlach had already testified without objection that he and one Briggs and Phillips had purchased of Herdic the joint right to use for the city of Buffalo and adjacent towns “ Herdic’s Cab,” a patented invention, and that each was to pay for his share of the purchase $2,500 to Herdic, and give him his endorsed note therefor. Herdic, Briggs, Phillips and Gerlach thereupon met at the latter’s office, and each purchaser there executed and delivered to Herdic his note or notes, the note in suit being given by Phillips to Herdic. Herdic died before the trial. These facts appearing, the question above quoted was asked and the objection thereto under § 829, sustained. The appellant now insists that the question did not necessarily call for a personal transaction between the witness and the deceased. But it apparently did call for such a transaction; the defendant was trying to establish a defense which, as stated in his answer, in part rested upon a request alleged to have been made by Herdic to the appellant to endorse this note for other purposes than to secure its payment.
If the question did not call for a personal request or transaction, counsel did not assist the court by any intimation that such was not its purpose. In deciding upon this objection the trial court had to decide the preliminary question of fact presented by the objection, namely, whether the question called for a personal transaction between the witness and the deceased, and had to make the decision upon the facts as they then appeared to be. We are now asked to reverse because it is possible that the preliminary fact was otherwise than as the trial court decided it to be.
We must assume in this as in other matters of alleged *76error that the trial court was right unless it is made to' appear that it was wrong. Denise v. Denise, 110 N. Y. 562;. 18 St. Rep. 873, is cited. But that case is unlike this, because as the court said “ nothing was deducible from the mere question as to the person or transaction,” and it was therefore not improper to receive the answer and await a motion to strike out, if the answer showed that the fact assumed by the objection really existed.
The judgment should be affirmed, with costs.
All concur, except Haight, J., not sitting.